Proceeding pursuant to CPLR article 78 to review a determination of the respondent Public Employment Relations Board, dated August 7, 1980, which (1) held that the Queens Borough Public Library is subject to its jurisdiction, and (2) remanded the matter for a hearing on the merits of the improper employer practice charge. Proceeding dismissed, without costs or disbursements. The determination of the Public Employment Relations Board (PERB) that the Queens Borough Public Library is within its jurisdiction, is merely an interlocutory ruling, incidental to the administrative process. Accordingly, such a determination may not be reviewed in an article 78 proceeding (see CPLR 7801, subd 1; Matter of Cohoes Mem. Hosp. v Department of Health of State of N. Y., 48 NY2d 583; Matter of Carville v Allen, 13 AD2d 866; People ex rel. Pennsylvania Gas Co. v Public Serv. Comm., Second Dist., 181 App Div 147; Matter of City of New York v Public Serv. Comm, of State of N. Y., 40 Misc 2d 919; cf. Matter of Civil Serv. Employees Assn. v Helsby, 31 AD2d 325, affd 24 NY2d 993). Additionally, we note that prohibition would not be an appropriate remedy, since ordinary judicial review of PERB’s final determination provides petitioner with an adequate remedy (see La Rocca v Lane, 37 NY2d 575). Mollen, P. J., Damiani, Gibbons and Rabin, JJ., concur.